DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 16/698,109 now U.S. Patent 11,069,122 which is a continuation of application no. 15/890,018 now U.S. Patent 10,515,477.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, 9, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 11 and 12 of U.S. Patent No. 10,515,477. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 2, 8, 9, 15 and 16, which are not explicitly recited in the combination of claims 6, 11 and 12 of the Patent, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
	Claim 1 of the instant application is unpatentable over the combination of claims 11 and 12 of the Patent.  Claim 1 of the instant application is anticipated by the combination of the Patent claims in that the combination of the Patent claims 11 and 12 recite all of the limitations of the instant application claim 1.  In particular, Patent claim 11 recites all of the claim limitations of the instant application except those starting, “creating a texture atlas…” and “provide the texture atlas…” (last 3 lines of Patent claim 1).  Claim 12 of the Patent, which depends directly from claim 11, recites such limitations (see lines 4-5 and 8-14 of Patent claim 12).  Therefore, the instant application claim 1 is rejected under nonstatutory double patenting since it recites limitations which are not patentably distinct from the combination of Patent claims 11 and 12.
	Claim 2 of the instant application can be found basically word-for-word in the limitations of Patent claim 12 (see lines 4-5 and 8-14 of the claim).  Therefore claim 2 is not patentably distinct from Patent claim 12.
Claim 8 of the instant application is unpatentable over the claim 6 of the Patent.  Claim 8 of the instant application is anticipated by the Patent claim in that the Patent claim 6 recites all of the limitations of the instant application claim 8.  In particular, claim 8 of the instant application is broader in every aspect that the Patent claim 6 and is therefore an obvious variant thereof thus, claim 8 is rejected under nonstatutory double patenting.
	Claim 9 of the instant application can be found basically word-for-word in the limitations of Patent claim 6 (see lines 17-18 and last 4 lines of the claim).  Therefore claim 9 is not patentably distinct from Patent claim 6.
	Claim 15 of the instant application is unpatentable over the combination of claims 11 and 12 of the Patent.  Claim 15 of the instant application recites, “A non-transitory computer-readable storage medium including instructions that, upon execution by a processor of a computing device…”  Claim 11 recites, “A system comprising: at least one processor; memory including instructions that when executed by the at least on processor…”  Therefore, although the conflicting claims are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would surely interpret the memory, processor and instructions of the Patent claim equivalent to the instant application’s claimed non-transitory computer readable storage medium including instructions and processor.  Even further, Patent claim 11 recites all of the claim limitations of the instant application except those starting, “creating a texture atlas…” and “provide the texture atlas…” (last 3 lines of Patent claim 1).  Claim 12 of the Patent, which depends directly from claim 11, recites such limitations (see lines 4-5 and 8-14 of Patent claim 12).  Therefore, the instant application claim 15 is rejected under nonstatutory double patenting since it recites limitations which are not patentably distinct from the combination of Patent claims 11 and 12.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,069,122. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-20, which are not explicitly recited in the combination of claims 1-20 of the Patent, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
Claim 1 of the instant application is unpatentable over the claim 8 of the Patent.  Claim 1 of the instant application is anticipated by the combination of the Patent claims in that the combination of the Patent claims 8-10 recite all of the limitations of the instant application claim 1.  In particular, Patent claim 8 recites all of the claim limitations of the instant application except those starting, “creating a texture atlas…” and “provide the texture atlas…” (last 3 lines of Patent claim 1).  Claim 10 of the Patent, which depends directly from claim 9 which depends direction from claim 8, recites such limitations (see lines 4-5 and 8-14 of Patent claim 10).  Therefore, the instant application claim 1 is rejected under nonstatutory double patenting since it recites limitations which are not patentably distinct from the combination of Patent claims 8-10.
Claim 2 of the instant application can be found basically word-for-word in Patent claim 9.  Therefore claim 2 is not patentably distinct from Patent claim 9.
Claim 3 of the instant application can be found basically word-for-word in Patent claim 10.  Therefore claim 3 is not patentably distinct from Patent claim 10.
Claim 4 of the instant application can be found basically word-for-word in Patent claim 11.  Therefore claim 4 is not patentably distinct from Patent claim 11.
Claim 5 of the instant application can be found basically word-for-word in Patent claim 12.  Therefore claim 5 is not patentably distinct from Patent claim 12.
Claim 6 of the instant application can be found basically word-for-word in Patent claim 13.  Therefore claim 6 is not patentably distinct from Patent claim 13.
Claim 7 of the instant application can be found basically word-for-word in Patent claim 14.  Therefore claim 7 is not patentably distinct from Patent claim 14.
Claim 8 of the instant application is unpatentable over the claim 1 of the Patent.  Claim 8 of the instant application is anticipated by the combination of the Patent claims in that the combination of the Patent claims 1-3 recite all of the limitations of the instant application claim 8.  In particular, Patent claim 1 recites all of the claim limitations of the instant application except those starting, “create a texture atlas…” and “provide the texture atlas…” (last 3 lines of Patent claim 8).  Claim 3 of the Patent, which depends directly from claim 2 which depends direction from claim 1, recites such limitations (see lines 3-4 and 10-13 of Patent claim 3).  Therefore, the instant application claim 8 is rejected under nonstatutory double patenting since it recites limitations which are not patentably distinct from the combination of Patent claims 1-3.
Claim 9 of the instant application can be found basically word-for-word in Patent claim 2.  Therefore claim 9 is not patentably distinct from Patent claim 2.
Claim 10 of the instant application can be found basically word-for-word in Patent claim 3.  Therefore claim 10 is not patentably distinct from Patent claim 3.
Claim 11 of the instant application can be found basically word-for-word in Patent claim 4.  Therefore claim 11 is not patentably distinct from Patent claim 4.
Claim 12 of the instant application can be found basically word-for-word in Patent claim 5.  Therefore claim 12 is not patentably distinct from Patent claim 5.
Claim 13 of the instant application can be found basically word-for-word in Patent claim 6.  Therefore claim 13 is not patentably distinct from Patent claim 6.
Claim 14 of the instant application can be found basically word-for-word in Patent claim 7.  Therefore claim 14 is not patentably distinct from Patent claim 7.
Claim 15 of the instant application is unpatentable over the claim 15 of the Patent.  Claim 15 of the instant application is anticipated by the combination of the Patent claims in that the combination of the Patent claims 15-17 recite all of the limitations of the instant application claim 15.  In particular, Patent claim 15 recites all of the claim limitations of the instant application except those starting, “create a texture atlas…” and “provide the texture atlas…” (last 3 lines of Patent claim 15).  Claim 17 of the Patent, which depends directly from claim 16 which depends direction from claim 15, recites such limitations (see lines 4-5 and 8-14 of Patent claim 15).  Therefore, the instant application claim 15 is rejected under nonstatutory double patenting since it recites limitations which are not patentably distinct from the combination of Patent claims 15-17.
Claim 16 of the instant application can be found basically word-for-word in Patent claim 16.  Therefore claim 16 is not patentably distinct from Patent claim 16.
Claim 17 of the instant application can be found basically word-for-word in Patent claim 17.  Therefore claim 17 is not patentably distinct from Patent claim 17.
Claim 18 of the instant application can be found basically word-for-word in Patent claim 18.  Therefore claim 18 is not patentably distinct from Patent claim 18.
Claim 19 of the instant application can be found basically word-for-word in Patent claim 19.  Therefore claim 19 is not patentably distinct from Patent claim 19.
Claim 20 of the instant application can be found basically word-for-word in Patent claim 20.  Therefore claim 20 is not patentably distinct from Patent claim 20.

Response to Arguments
Applicant’s arguments, see page 2 of Applicant’s Remarks, filed 06/27/22, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn since amendments to the specification now account for all reference numbers.
Applicant’s arguments, see pages 10-13 of Applicant’s Remarks, filed 06/27/22, with respect to the 35 USC 103 rejection of claims 1, 8 and 15 have been fully considered and are persuasive.  The 35 USC 103 rejection of these claims has been withdrawn.
Examiner notes, the remaining rejection of the claims is the double patenting rejections of claims 1-20 based upon U.S Patents 10,515,477 and 11,069,122.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:

		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/16/22